DETAILED ACTION

This action is in response to the amendment 03/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation of claim 1 “wherein the power converter is operated in two operating states and in the two operating states, the flying capacitor is alternately in parallel with the low voltage side and the first bypass capacitor wherein timing durations of an ON state of each of the first switches are equal to one another and equal to timing durations of an ON state of each corresponding second switch of the switch-pairs”1 in combination with “a plurality of switch-pairs each having two switches connected in series to each other; a plurality of primary nodes each interconnecting the switches in a respective switch-pair; and a plurality of secondary nodes, each switch-pair being connected in series to an adjacent switch-pair through a respective secondary node to form a serial chain of switch-pairs; each adjacent pair of the primary nodes connectable to a flying capacitor; and each pair of the secondary nodes connectable to one or more of the following: at least one of a plurality of bypass capacitors, and one or more of the switch blocks; the power converter further comprising: a low voltage side and a high voltage side, the low voltage side having a first terminal directly connected to both a first secondary node of the secondary nodes and a first terminal of a first bypass capacitor of the plurality of bypass capacitors. and a second terminal directly connected to both a second secondary node of the secondary nodes and a second terminal of the high voltage side; and the high voltage side having a first terminal directly connected to both a first terminal of a second bypass capacitor of the plurality of bypass  capacitors and a third secondary node of the secondary nodes, and the second terminal directly connected to the second terminal of the low voltage side and the second secondary node of the secondary nodes”2 must be shown or the feature(s) canceled from the claim(s). 
It seems that Applicant(s) is/are combining different embodiments. The drawings does not show the claimed invention in a single embodiment
Note 1: It seems that  Applicant is claiming embodiment of Fig. 9(a), 10(a) ,10(b), 11(a) and 11(b), see paragraph 094 (Published document US 20180026528). This embodiment shows alternating connecting in parallel the flying capacitor to the low voltage side and the bypass capacitor. See drawings below.

    PNG
    media_image1.png
    687
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    653
    501
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    723
    493
    media_image3.png
    Greyscale

Note 2: It seems that  Applicant is claiming embodiment of Fig. 9(b), 12(a) ,12(b), 13(a) and 13(b), see paragraph 106 (Published document US 20180026528). This embodiment shows the plurality of secondary nodes, each switch-pair being connected in series to an adjacent switch-pair through a respective secondary node to form a serial chain of switch-pairs that embodiment of Fig. 9(a) does not have. However, this embodiment does not “alternating connecting in parallel the flying capacitor to the low voltage side and the bypass capacitor”, see paragraphs 106 – 118 (Published document US 20180026528). See drawings below.

    PNG
    media_image4.png
    817
    538
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    794
    455
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    800
    451
    media_image6.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 32 - 37 recites the new limitation of “wherein the power converter is operated in two operating states and in the two operating states, the flying capacitor is alternately in parallel with the low voltage side and the first bypass capacitor wherein timing durations of an ON state of each of the first switches are equal to one another and equal to timing durations of an ON state of each corresponding second switch of the switch-pairs”. 
Further, claim 1, lines 3 - 22 recite “a plurality of switch-pairs each having two switches connected in series to each other; a plurality of primary nodes each interconnecting the switches in a respective switch-pair; and a plurality of secondary nodes, each switch-pair being connected in series to an adjacent switch-pair through a respective secondary node to form a serial chain of switch-pairs; each adjacent pair of the primary nodes connectable to a flying capacitor; and each pair of the secondary nodes connectable to one or more of the following: at least one of a plurality of bypass capacitors, and one or more of the switch blocks; the power converter further comprising: a low voltage side and a high voltage side, the low voltage side having a first terminal directly connected to both a first secondary node of the secondary nodes and a first terminal of a first bypass capacitor of the plurality of bypass capacitors. and a second terminal directly connected to both a second secondary node of the secondary nodes and a second terminal of the high voltage side; and the high voltage side having a first terminal directly connected to both a first terminal of a second bypass capacitor of the plurality of bypass  capacitors and a third secondary node of the secondary nodes, and the second terminal directly connected to the second terminal of the low voltage side and the second secondary node of the secondary nodes”. 
It seems that the original presentation does not disclose a single embodiment with the combination of these two features (circuit connection and operation).
It seems that  Applicant(s) is/are claiming the operation of Fig. 9(a), 10(a) ,10(b), 11(a) and 11(b), see paragraph 094 (Published document US 20180026528). This embodiment shows alternating connecting in parallel the flying capacitor to the low voltage side and the bypass capacitor.

    PNG
    media_image1.png
    687
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    653
    501
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    723
    493
    media_image3.png
    Greyscale

It seems that  Applicant is claiming the circuit structure of embodiment of Fig. 9(b), 12(a) ,12(b), 13(a) and 13(b), see paragraph 106 (Published document US 20180026528). This embodiment shows the plurality of secondary nodes, each switch-pair being connected in series to an adjacent switch-pair through a respective secondary node to form a serial chain of switch-pairs that embodiment of Fig. 9(a) does not have. However, this embodiment does not “alternately connecting in parallel the flying capacitor to the low voltage side and the bypass capacitor”, see drawings below and paragraphs 106 – 118 (Published document US 20180026528).

    PNG
    media_image4.png
    817
    538
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    794
    455
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    800
    451
    media_image6.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838